 DI)I('ISI()NS 01 N ATI()NAI IABOR REIATIONS BO()AR)Container C'orporation of America and IA)cal 1048,United Papermorker s International Union, AFI,-C10 and Billy Young. Cases 9 CA 12013 and 9CA 12111August 17. 1979DECISION AND ORDERBY CHAIRMAN FANNIN(; ANI) MEMBHFRS JENKINSAND) TRUESI)AI FOn October 13, 1978, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thorit' in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.i Respondent has excepted to certain credibility findings made by the Ad-ministrative L.aw Judge. It is the Board's established policy not to oserrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 54411950). enid. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.In sec. I11, A and B, of his Decision, the Administrative l.aw Judge refersto employee Billy Young as the union steward, whereas the record clearlyshows that Young was the nion's vice president and another employeeserved as steward.2 The Administrative Law Judge recognized in his Decision in that "'theuse of an employer's bulletin board by a union for union purposes is notgenerally a protected activity under the Act." Nevertheless, the Administra-tive l.aw Judge found that the Union had a "statutory" right to post itsnewsletter on the Employer's bulletin board. While we agree with the Ad-ministrative Law Judge's conclusion that Respondent violated Sec. 8(aX I ) ofthe Act by discriminatoril) removing the Union's newsletter from the bulle-tin hoard and by threatening employee and Union Vice President BillyYoung with disciplinary action for any reposting of the newsletter, we do notagree with his characterization of the Union's right to post the newsletter asa "statutory" right It is well established that there is no statutory right ofemployees or a union to use an employer's bulletin board. However. it is alsowell established that when an employer permits. by formal rule or otherwise.employees and a union to post personal and official union notices on itsbulletin boards, the employees' and union's right to use the bulletin boardreceives the protection of the Act to the extent that the employer may notremove notices. or discriminate against an employee who posts notices.which meet the employer's rule or standard but which the employer findsdistasteful. See Group One Broadcasting Co., West, 222 NLRB 993 (1976):Nugent Service Inc., 207 NI.RB 158 (19731: Tempco MJg. Co., Inc.. 177NI RB 336 (1969): Challenge Cook Brothers of Ohio. In(-, 153 NLRB 92(1965).The Administrative Law Judge credited employee Young's testimony that.on December 19, 1977, Respondent's management trainee and foreman. JimGrundy. stated to Young that he had visited one of Respondent's plantswhere, when an employee filed a grievance for the first time. the grievancewas placed in a desk drawer and, the next time a grievance was filed by thesame employee, the employee was dismissed. Grund? denied having madethis statement to Young. but admitted having made the statement to twoORDERPursuant to Section 10(c) of the National .aborRelations Act, as amended. the National llahor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative l.aw Judge and hereby or-ders that the Respondent. Container Corporation ofAmerica, Louisville, Kentucky, its officers. agents,successors. and assigns. shall take the action set forthin the said recommended Order.other management officials during a coffee break in the lunchroom utilizedb: Respondent's production employees. In light of his crediting of Young'sleslimony. we find it unnecessary to pass on the Administrative L.aw Judge'sfinding in In. 7 of his Decision that even if Young had onl overheard (Grun-dy making the statement to the other manugemcnt personnel, he neverthelesswould tind that GCrunds's statement consti ted a violatiin of Sec. 8(a)( II)'('ISIONSIAIIA N I )l-I Ill CASI.H:IILtON S. BRAND)N, Administrative Law Judge: Thesecases were tried in Louisville, Kentucky. on June 29. 1978.'The charge in Case 9 CA 12013 was filed on D)ecember 9.1977,1 by Local 1048, United Paperworkers InternationalUnion, AFL-C'IO, herein called the Union, against Con-tainer Corporation of America. herein called Respondent,and the complaint based thereon issued on January 31,1978. The charge in Case 9 CA 12111 was filed on January13, 1978, by Billy Young, an individual. against Respon-dent and a complaint based on such charge was issued onFebruary 28, 1978. An order consolidating the two cases forhearing issued on April 6, 1978. The primary issues in theconsolidated cases are whether Respondent violated Sec-tion 8(a)1 I) of the National Labor Relations Act, hereincalled the Act, by (a) removing notices to employees postedby the Union in Respondent's plant on a bulletin boardpreviously designated and routinel f used for the posting ofunion notices to employees, (b) threatening an employeewith disciplinary action for any reposting of such notices,(c) threatening to fire employees who filed more than onegrievance with the Union, and (d) threatening to take repri-sals against employees because of their status as union offi-cials.ULpon the entire record. including my observation of thedemeanor of' the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent Imake the following:FINDIN(iS OF FA(II. JRISD)I("IIONRespondent, a Delaware corporation, is engaged in themanufacture of corrugated cartons at a plant in Louisville,Kentucky. herein involved, where during the preceding 12months it sold and shipped goods and materials valued inexcess of $50,000 directly to points located outside the|All dates are in 1977 unless otherwise stated.244 NLRB No. 53318 (CONTAINEIR CORPORA IO)N OF AMERICA(ornmon.ealth of Kentuck. Respondent admits, and Ifind, that it is an emploer engaged in commerce within themeaning of' Section 2(2). (6). and (7) of the Act.I. 1111 LAB)R (tR(ANt/ZAI0)N INA()t.5 It)The Charging Union in Case 9 ('A 12013 is alleged inthe complaints herein to be a labor organization within themeaning of Section 2(5) of the Act. Respondent by answeradmits, and I tind, that the Uinion is a labor organization asalleged.itL. rtt11 tNFAIR ABOR PRA( rl-fi-SA. The Removal[ of the nion Nori-esThe Union is the recognized collective-hargaining repre-sentative of Respondent's production and maintenance em-ployees at Respondent's Louisville. Kentucky, plant andhas been since 1968. The current collective-bargainingagreement between the Union and Respondent is effectivefrom June 19, 1977. to June 19. 1980, and contains thefollowing provision pertinent to these proceedings and alsofound in preceding collective-bargaining agreements be-tween the parties:ARTICLE XXVI-USE OF BULLETIN BOARDSIt is agreed that the Union shall be permitted to postnotices on the plant bulletin boards. provided such no-tices are signed by the proper officers of the Union.Such notices shall be limited to notices of officialUnion business.On December 5 the following letter captioned "Newslet-ter," signed by John M. Striegel. president of the Union.and dated November 28 was posted by Billy Young. a vicepresident of the Union and chief steward at Respondent'splant, on the plant bulletin board customarily used by theUnion to post notices to employees:To: Container Corporation EmployeesBrothers and Sisters:Many of you have grievances that are being pro-cessed through the grievance step. Recently a meetingwas held in my step. In my opinion the company wasmerely going "thru the motions" and they had no in-tentions whatsoever of trying to come to a settlementon any' of the 4th step grievances. The attitude of thecompany was so bad I referred the last two grievancesto Ken Harrell, step without discussing them.From the moment Bill Hogue and Marvin Sturegonentered the room there seemed to be complete chaos. Itseems Bill Hogue thinks the Union wants, in his word"a blank check" and never wants to give anything inreturn. As far as I know the only "check" the Unionemployees want is the check that is earned by them foreach day's work that is performed in the plant. If BillHogue had it his way you would not receive a check atall. You would be forced to produce more and moresq. footage untill [sic] you were the highest producingplant in the country. For each record that you brokeoun would probabhl receive an extra hag of flour and asack ot beans tr our eftlots.As president of' this I.ocal I have no intentions of'allowing any management to treat :nion employees tnsuch a disgraceful manner. The grieances that arenow in process will never he setteled sicl if we allowmanagement to treat us the way they are. I ask to hetreated fairly. to be bargained with faithfull and inreturn for this I would expect the Union to give a ftirdas's work for a fair day's pay. Instead. Bill hogue sicexpects more and more sq. footage from the "chaingang", with nothing in return. Is this a blank check????T'he ogue referred to in the Union's letter is Respon-dent's general manager of the Louisville plant while theSturgeon referred to is Respondent's Louisville plant man-ager. I he grievance processing problem which was the sub-ject of the letter was based upon a dispute between theUnion and Respondent regarding the sequence in whichgrievances should be considered.William Hogue, called as a witness by Respondent. testi-fied that between 4:15 and 4:45 p.m. on December 5 alterchecking telephonically with Dick Juranek. industrial rela-tions advisor in Respondent's Chicago office. he phonedUnion President Striegel. noted the existence of the Novem-ber 28 "newsletter" on the Union's bulletin board in theplant, and then proceeded to read to Striegel article XXVIof the collective-bargaining agreement. Hogue then ex-plained that he considered the posted letter to be "abso-lutely insulting and inflammatory" and in iolation of theagreement and that he would shortly have it taken down.According to Hogue. Striegel replied that he would tile acharge with the Board. I'he conversation ended and Hoguehad the "newsletter" removed from the bulletin board?The following day the "newsletter" was reposted in thesame place by Billy Young around 6:25 a.m. Around 8:45a.m. upon returning from break Young found that the"newsletter" had again been removed. Shortly thereafterPlant Manager Sturgeon came to Young and told him hewanted to see Young and the union committee in the officeat 9 a.m. According to the testimony of Young. which iscredited in this regard. he went to the office at the ap-pointed time with his committee composed of employeesErnest Millsap. Harold Buckley. and Leon Smith. Therethey met Hogue, Sturgeon, and personnel Director GieneRedden. Hogue, still according to Young. described thenewsletter as slanderous and was "inflaming the people."He then read article XXVI of the bargaining agreement tothe committee, said the letter was in violation of that provi-sion and stated that if it was put on the board again Youngwould be suspended or other action would be taken againsthim. Young, who had admitted to Hogue that he was theone who had posted the newsletter. testified that upon leav-ing the office he asked Hogue for the newsletter which hadbeen removed that morning and which Hogue had in hisStriegel testified for the General Counsel substantially In accord withHogue regarding their phone con'ersaion although he stated Hogue toldhim that the "notice" had already been removed Respondent admits that itremoved the newsletter on )ecember 5 and I find it immaterial whether itwas removed before or after Hogue talked to Striegel319 I)f('ISIONS OF: NAII()NAL LABOR RELATIONS BOARI)hand at the time. -logue's response was to tear up the news-letter.The foregoing testimony of Young is corroborated by Er-nest Millsap and not seriously disputed by Hogue. Itow-ever. Hogue added that Young had stated in the meetingthat he would continue to post the newsletter as many timesas it was taken down and it was at this point that Hoguetold Young that Hogue would be personally responsible for"appropriate disciplinary action" if Young continued topost the newsletter.The record does not establish that the Union made anyfurther attempts to post the newsletter, or that any disci-plinary action was ever imposed on Young or any otheremployee as a result of the prior posting.Striegel. who was not an employee of Respondent. didprepare another notice to employees relative to Respon-dent's removal of the first newsletter from the bulletinboard. He attempted to distribute this notice to employeeson Respondent's premises on December 8. but was askedby Hogue to leave the premises. He did so. The GeneralCounsel does not allege that this incident constituted a vio-lation of the Act by Respondent but relies upon it to showsome animus on the part of the Union in restricting theUnion's efforts to communicate to employees.It is the General Counsel's contention that (I) the postingof the "newsletter" on December 5 and 6 was an activityprotected by Section 8(a)(1) of the Act, and (2) the lan-guage within the notice itself was not so opprobrious oregregious as to cause it to lose the protection of the Act.With regard to the first contention the General Counselargues, citing Nugent Service, Inc., 207 NLRB 158 (1973).that the Union had a contractual right to post the newslet-ter and Respondent could not discriminate against theUnion for posting a notice which fell within the contractuallanguage but which Respondent found distasteful. More-over, even in the absence of a contractual provision theGeneral Counsel argues that Respondent could not lawfullydeprive the Union of its right to post its newsletter in viewof uncontradicted testimony of Young. which I here credit.that employees were generally allowed to post general andcommercial notices unrelated to union matters on theUnion's bulletin board without policing by Respondent orother restraints. In support of this proposition the GeneralCounsel cites Challenge Cook Brothers of Ohio, Inc., 153NLRB 92 (1965), enfd. 374 F.2d 147 (6th Cir. 1967). wherethe Board held that where the employer had made its bulle-tin boards available to employees for posting of notices re-lating to social and religious affairs. etc., it could not validlydiscriminate against notices of union meetings which em-ployees also posted.With respect to his second contention the General Coun-sel argues that even if Striegel's "newsletter" was inflamma-tory or even insulting it was not thereby rendered unpro-tected by the Act. The test for determining loss of statutoryprotection according to the General Counsel is whether thelanguage of the newsletter was "offensive, defamatory, oropporbrious," and not simply intemperate, inflammatory.or insulting. Timpte, Inc., 233 NLRB 1218 (1977); Ben Pe-kin Company, 181 NLRB 1025 (1970). enfd. 452 F.2d 205(7th Cir. 1971 .Respondent argues that the dispute over the Union'sposting of the newsletter involves a dispute concerning theinterpretation and application of the collective-bargainingagreement. and thus, only a breach of contract issue is pre-sented. Respondent. citing Jos. Schlitz Brewing ('omrpans',175 NLRB 141 (1969). therefore urges that the dispute bedeferred to the grievance and arbitration machinery in thecollective-bargaining agreement with the Union.On the merits of the dispute Respondent argues that theUnion had no statutory right to use bulletin boards on Re-spondent's premises. In support of this proposition Respon-dent cites Horizon Mobile Homes. Inc., 181 NLRB 687(1970): Ngent Service, Inc., supra, Eastex m11'rpor1ated 215NLRB 271 (1974). enfd. 550 F.2d 1980 (5th Cir. 1977).modified on other grounds 556 F.2d 1280 (5th Cir. 1977),affd. 434 U.S. 1045 (1978); Grotqu One Brouadca.ting Co.,West, 222 NLRB 993 (1976). Therefore, in the absence ofany contractual agreement Respondent could prohibit theUnion's use of its bulletin boards and could remove anyunion notices thereon without infringing upon any statu-tory rights.Respondent further contends that the collective-bargain-ing agreement clearly limited the postings on the bulletinboard by the Union to "official union business" and thatthe "official" notices contemplated by the agreement didnot encompass slanderous or inflammatory propaganda.Moreover, Respondent points to uncontradicted testimonyof Hogue to the effect that in previous years, specifically.1969. 1971, and 1973, Respondent had removed materialsfrom the Union's bulletin board which it considered slan-derous, demeaning, or disruptive of plant discipline withoutany grievances or complaints from the Union based uponsuch removals. Hogue also referred in his testimony to a"war of the bulletin boards" during the 1968-69 contrac-tual negotiations with the Union when both the Union andRespondent removed each other's posted notices to em-ployees regarding the status of contract negotiations. This"war" was stopped by agreement between Hogue and KenHarrell, president of the Union at the time, to the effectthey would cease and negotiating the contract on the bulle-tin board. This agreement was thus clearly limited to no-tices posted regarding contract negotiations.Finally, Respondent argues that its removal of theUnion's newsletters was not based upon hostility towardthe Union but simply upon a reasonable attempt to enforcethe contract. Since there was no evidence that Respondenthad allowed its bulletin boards to be used for propagandawhich demeaned management or incited employees againstmanagement Respondent reasons that there was no dispa-rate treatment accorded the Union in removing the newslet-ter. Respondent therefore concludes that its "moderate ac-tion" in removing the newsletter and its warning thatrepeated reposting would result in disciplinary' action waswell within the limits on permissible employer action delin-eated by the Board and Courts. In this regard Respondentcites, inter alia, Marvland Dr'dock Company v. N.LR.B..183 F.2d 538 (4th Cir. 1950), where the Court held that theAct does not mean that an employer must "supinely permithis premises to be used for spreading insult and defamationagainst his supervisory employees."320 CONTAINER CORPORATION OF AMERICAConclusionTurning first to the deferral issue. I reject Respondent'sargument based upon the principles stated in the Jos.Schlit: Brewving Companv, supra, that deferral is warrantedin the instant case. The Schliit case is distinguishable forthere the issue involved an alleged violation of Section8(a)(5) flowing from a unilateral act of the employer basedupon a "substantial claim of contractual privilege." TheBoard found that the Employer's interpretation of an am-biguous contract provision was "reasonable" and "not pa-tently erroneous" and that the "arbitral interpretation ofthe contract [would] resolve both the unfair labor practiceissue and the contract interpretation issue in a manner com-patible with the purposes of the Act." Id at 142. It appearsthat the Board still adheres to the policy of deferral of Sec-tion 8(a)(5) cases involving contractual claims. Roy Robin-son, Inc., d/b/a Roy Robinson Chevrolet, 228 NLRB 828(1977). However, the instant case does not involve an8(a)(5) violation. In General American Tran.sportation (Cor-poration, 228 NLRB 808 (1977) the Board decided that itwould no longer defer cases involving alleged violations ofsections of the Act other than Section 8(a)(5). See alsoYoungstown Sheet and Tube (oompaRv, 235 NL.RB 572(1978). Accordingly. I find deferral on the basis of Schlitzinappropriate.I also reject Respondent's argument that only a "breachof contract" issue is presented in this case as a result of itsremoval of the Union's "newsletter." The pertinent contrac-tual provision cited above is clear on its face leaving noroom for construction or interpretation beyond its plainand unambiguous meaning. The only limitation imposed onthe Union's postings is that such postings involve "officialunion business." Quite obviously a letter from the Unionpresident to its members who are employees of Respondentconcerning the processing of grievances of concern to themis a matter of"official union business." Indeed. Respondentdoes not seriously contend that the "newsletter" was notunion business. only that the "official union notices" con-templated by the contract did not encompass slanderous orinflammatory propaganda. Yet if such notices were notcontemplated by the contract Respondent offered no expla-nation of why additional limiting language was not negoti-ated into the agreement. While Respondent in negotiatingthe contract may have insisted upon its prior approval ofunion notices for posting it did not do so. Easter Incorpo-rated, supra.Respondent's claim that its past practice of removing"slanderous" union notices justified its action in this matteris without merit. Except for one occasion in 1968 whenRespondent and the Union mutually agreed to refrain fromposting material regarding the status of negotiations be-tween the two there was no showing that the Union wasever aware that its postings had been physically removed byRespondent. Under these circumstances I find that neitherthe literal language of the collective bargaining agreementnor Respondent's alleged past practice thereunder providesany legitimate basis for its actions herein considered in re-moving the Union's newsletter.It is true, as Respondent's brief points out, that the use ofan employer's bulletin board by a union for union purposesis not generally protected activity under the Act. EastexIncorporated, supra: Nugent Service, Inc.. supra. However.once an employer extends to a union the right to use thebulletin board, either verbally. by practice. or contractually.the union's right to use of the board takes on the protectionof the Act to the extent that the employer may not there-after bar the union from posting notices where it allowsindiscriminate employee use of its bulletin boards for post-ing matters of general concern unrelated to union activity.See Nugent Service. Inc., supra Challenge (Cook Brothers /Ohio, Inc., supra. As the Administrative l.aw Judge saidwith Board approval in Nugent Service, Inc., supra at 161:And finally. an employer who permits official unionnotices and communications to its members to beposted on its bulletin boards maN not thereafter dis-criminate against an employee who posts a union no-tice which meets the employer's rule or standard butwhich the employer finds distasteful: while an em-ployer whose practice it has been to permit employeesto post on its bulletin boards notices of various typesunrelated to their employment but who removes onl\notices of union meetings violates Section 8(a)( Ithereby.Here the uncontradicted evidence reflected in the testi-mony of Billy Young. which I credit in this regard. showsthat employees have used Respondent's bulletin boatrds topost notices regarding sales of personal items as well ascommercial notices and advertisements notwithstandingthat such matters are patently unrelated to either the em-ployment relationship or "official union business." Respon-dent, so far as this record shows. did not police such post-ings by employees. Accordingly. I find that the Union'sright to post notices was a statutory one without regard toany contractual right it may also have had. Thus. my opin-ion. Respondent's "breach of contract" defense is insuffi-cient to avoid a decision on the merits in this matter.Having found the Union had. under the circumstanceshere, a statutory right to post its "newsletter" there remainsthe issue of whether the language of the newsletter was suchas to deprive it of the protection of the Act. Examination ofthe letter shows no name-calling, no vulgarities. and no pro-fanities or obscenities were used in reference to manage-ment personnel. The only reference to Hogue that can beconsidered derogatory in the slightest is the assertion that ifhe had his way employees would receive no paycheck at alland the additional comment that Hogue expected more "sq.footage" from the "chain gang" with nothing in return.While these comments are certainly not flattering and ma,be insulting I am not convinced that they caused the news-letter to lose the protection of the Act.As stated by the Court in N.L.R.B. v. Cement Transport,Inc., 490 F.2d 1024 at 1029 (6th Cir. 1974):In the context of a struggle to organize a union. "themost repulsive speech enjoys immunitN provided itfalls short of a deliberate or reckless untruth." so longas the allegedly offensive actions are directly related toactivities protected by the Act and are not so egregiousas to be considered indefensible.The Court went on to hold in the case that an employee'sreference to an employer's president as a "son-of-a-bitch"321 D.('CISIONS OF NATIONAL LABOR RELA'IIONS BOARDwas not egregious or out of context in a labor struggle. Ofcourse, the "context" in that case included organizationalefforts while in the instant case the newsletter was not di-rected to organizational efforts but to stimulate support ofan already incumbent union. Nevertheless, the distinction isone without a difference tbr nonorganizational protectedactivities are entitled to the same protection and privilegesas organizational activities. Paranite Wire & ('able Division.Essex Wire Corporation 164 NLRB 319 (1967).The remarks in the newsletter pale in comparison to cer-tain other cases where the Board has held derogatory refer-ences to management made in the context of a protectedactivity not to have lost protection of the Act. For example.in Dreis & Krump Manufacturing, Inc., 221 NLRB 309(1975), a statement and leaflet distribution by an employeeaccusing a foreman, and other of the employer's foremen,of "malice, gross negligence, carelessness and dissembling"was found by the Board to be protected. In Timpe, In(c..supra, an employee's reference to an employer official as"chubby and paunchy from the fruit of our labor" wasfound to be still within the protection of the Act. A state-ment of an employee-union agent to a management oficialconcerning the official's lack of intelligence was found to beprotected under the Act in American Telephone & TelegraphCo., 211 NLRB 782 (1974), enfd. 521 F.2d 1159 (2d Cir.1975). Likewise, in Ben Perkin Corporation, supra, an em-ployee was discharged for accusing the employer's pres-ident of bribing a union agent in order to obtain a lesserwage increase than provided for in the union contract, butthe Board found the comment to be protected and the dis-charge unlawful. On the other hand, in Golden Nugget, Inc.,215 NLRB 50 (1974), the Board found an employee's refer-ence to a management representative as a "bullshitter andtreacherous" not to be protected.Considering the foregoing precedent I find that the state-ments and assertions in the Union's December 5 newsletter,while perhaps "inflammatory" and even, as Respondentcontends, to some extent "disruptive of discipline,"' theywere nevertheless protected by Section 7 of1 the Act. TheAct's protection is lost only when the remarks are "egre-gious," and I find the remarks here not of an egregiousnature.' Rather, I view the Union's newsletter to simplyconstitute "political rhetoric" or that "rhetorical hyper-bole" which "is well within the protected right of employees'under federal labor law' in demonstrating their 'strong dis-agreement' on the matter of their legitimate concern in thepresent case." Great Lakes Steel. Division of National Steel] Almost any literature or statement by a union appealing for employeesupport against management can be regarded as tending to disrupt disci-pline, but "IF]ederal law gives a union license to use intemperate. abusive,. orinsulting language without fear of restraint or penalty ift' it believes suchrhetoric to be an effective means to make its point." National As m ialalon ofLetter Carriers. AFL-CIO v. Austin. 418 U.S. 264, 283 (1974). And here, the"tendency to disrupt discipline is no greater because the "newsletter" ssas"posted" rather than distributed, mailed or read at a union meeting.'To the extent that Maryland Drydock Co., supra, cited by Respondentmight indicate a contrary result I note that that decision reversed the Board'searlier decision to the contrary. I am bound to follow the Board precedentuntil the Supreme Court overrules it. In any event. I would be inclined tofind the cited case distinguishable on the basis that there, unlike here, theunion in its distrbutions had engaged in "name calling" referring to theemployer's president as a goose and a vulture.('orporation, 236 NLRB 1033, 1036 (1978). Accordingly, Ifind that Respondent's removal of the Union's newsletterconstituted a violation of Section 8(a)(1) of the Act. Ittherefore follows that Hogue's threat to Billy Young of dis-ciplinary action for any further posting of the newsletteralso violated Section 8(a)( 1 ) of the Act.B. 7Te Remnaining (a)( l A legalionsThe remaining 8(a)(I) allegations involve statements at-tributed to Respondent's Manager Trainee and ForemanJim Grundy by Billy Young. Young testified that on De-cember 19 he had a discussion with Girundy in the specialtydepartment regarding the filing of grievances and Grundy'sdesire in his capacity as trainee to be a mediator betweenmanagement and the Union on grievances. Grundy madethe statement that he had visited other plants of Respon-dent and related that in one when someone filed a grievancefor the first time it laid in the bottom drawer of a desk andthe next time a grievance was filed by the same employeethe employee was dismissed. Young inquired if that hap-pened where the Union represented the employees andGrundy replied affirmatively and said it was even in one ofthe "multiples."'Later on the same day, according to Young, Grundy dis-cussed with him the desirability of changing the break sys-tem, a subject initially broached by Grundy in the earlierconversation noted above. It was Grundy's suggestion thatbreaks should be changed so that instead of having employ-ees take simultaneous breaks called by the whistle blowingthe employees should be individually released for breaks bythe supervisor. Young opposed the suggestion stating thatsome employees wouldn't get a break if the supervisor hadto tell them when to go rather than having breaks at a settime. In the same conversation (;rundy also said that theplant manager was ready to retire and he could make lifemiserable lor union officers. Young responded that itwouldn't make any difference with him. since he as stew-ard] was going to represent the "people" the best way heknew and to see that everybody was treated fair.Grundy. called by Respondent. admitted that he had hadseveral conversations with Young regarding the operationof the department. He testified that in view of his inexperi-ence in the work and since he was only temporarily fillingin for the department foreman he found Young's knowl-edge and experience helpful. Grundy described himself asin a sort of "neutral" position, not really being supervisoryand yet not being hourly paid,6and stated he received "pur-portedly wise counsel" from Young. However, he deniedspecifically the statement attributed to him b Young re-garding the plant manager retiring and making it hard onunion officials.Grundy likwise denied that he told Young that he hadvisited a plant where he was told that an employee's firstThe "multiples" refers to the nineteen plants of Respondent including theLouisville plant represented by different local Unions which were all partiesIto the same collective bargaining agreement and to the negotiations whichproduced that agreement.6Respondent's answer admits that rundy at all times material to thiscase was a supervisor within the meaning of Sec. 2( I1) o(t the Act.322 CONTAINER CORPORATION OF AMERICAgrievance was filed in a bottom drawer and was dismissedafter the filling of a second. On the other hand he admittedthat in early December he had, as part of his training pro-cess, visited Respondent's Cincinnati, Ohio, plant where theplant manager, Jack Boone, had related to Grundy andanother management trainee that he maintained a file ofgrievances filed by people whom he felt were not "subscrib-ing to the work effort." Moreover, Grundy admitted that atsome time after his return to the Louisville plant he wastaking a coffee break with Sturgeon. Personnel ManagerGene Bedden, and Plant Engineer Hal Williams in thelunchroom area also used by production employees. atwhich time, in discussing "tall stories" involving CincinnatiPlant Manager Boone, he reported that Boone had told himthat he placed the first grievance in his bottom drawer andupon receiving a second grievance from an employee hedisciplined or "gets rid of the guy." While Grundy testifiedhe saw no employees around he conceded that his commentcould have been heard by a production employee usinglunchroom coin machines on the other side of a partitionnear where Grundy and the others were seated but stillwithin hearing distance.The General Counsel contends that the statements attrib-uted to Grundy by Young regarding what Respondent didwith grievance filers in other plants constituted a violationof Section 8(a)(1) as a clear threat to employees as to whatmight happen to employees in the future if they filed griev-ances. Likewise Grundy's alleged threat that the retiringplant manager could make it hard on union officers, theGeneral Counsel argues, amounted to a "veiled threat" tomake Young's life miserable because he was a union stew-ard.The Respondent contends that Grundy did not make thestatements attributed to him by Young and that even if hedid they were not threats violative of Section 8(a)( ). More-over, Respondent contends that even if the statements weremade and were violative of Section 8(a)( 1) of the Act theNwould not warrant the issuance of a remedial order. Citingthe comments of the concurring opinion of Board MemberPenello in Peerless Food Producrs, Inc., 236 NLRB 161(1978), and the Board's language in American Federation of'Musicians, Local 76, AFL-CIO (Jimmy Wahell Shaw). 202NLRB 620 (1973), Respondent contends that Grundy'sstatements, if made as claimed by Young were "insubstan-tial, isolated" and de minimus, in view of the long standingbargaining relationship between the Union and Respondentand the absence of an unfair labor practice history.ConclusionHaving considered the matter carefully I find myself inagreement with the General Counsel's position that the re-marks attributed to Grundy by Young. if made, constitutedviolations of Section 8(a)(1). The mere reference to thepractice existing in another of Respondent's plants repre-sented by a different local to the effect that employees arefired following repeated grievance filings by them impliesnot only the ability of Respondent to adopt such a practiceat the Respondent's plant here involved but also the possi-bility that such a practice might be adopted. The acknowl-edgment of the existence of such a practice concedes notonly Respondent's condonation of it. but Respondent's ca-pacity to implement it wherever it desired. The statementtherefore tended to inhibit and undermine employee resortto the grievance procedure. Accordingly, I find that Grun-dy's statement to Young in this regard would constitute aviolation of Section 8(a)( 1 as a threat to adopt a policy ofretaliation against grievance filers.Similarly, I would agree with the General Counsel's posi-tion that the statement of Grundy attributed to him byYoung regarding the retiring manager making it hard onunion officers, if made, constituted a violation of Section81a)(1). The statement occurred in the context of somechanges Grundy was suggesting to Young as a union stew-ard and which Young opposed. In this context the sugges-tion that the retiring plant manager "could" make it "hard"on union officers has an obvious coercive effect on any lis-tening employee like Young because it implies retaliation toforce agreement or concession. It stands as a thinly veiledthreat to employee union officers that Respondent willmake it "hard" on them if they too forcefully oppose man-agement positions.The question remains as to whether Grundy did in factmake the statements attributed to him. I have carefully con-sidered the testimony of Grundy and Young as well as theirdemeanor while testifying. I conclude that Young's testi-mony must be credited over that of Grundy. In this regardI note that Grundy. as a relatively new management train-ee, had admittedly not received any training in labor rela-tions at the time. His background was that of a militaryofficer. It would not have been improbable that one nothaving been versed in the finer points of labor relationswould make such statements. Moreover. Grundy concededthat he had at least told Respondent's management officialsat Louis ille about the statements and practices of Boone atthe Cincinnati plant. There is substance then to Young'stestimony on the subject establishing that it was not in theleast fabricated. I find it not unlikely that Grundy in addi-tion to telling management personnel would have at leastrepeated the story to Young.'Young impressed me as a generally credible witness. Hliscredibility was effected, but not substantially impaired, byhis failure to recall the entire conversations in which Grun-dy's statements were made. Nor do I find that Young'scredibility. was adversely effected by a threat attributed tohim by Grundv around January 12, 1978, the day beforethe charge in Case 9 CA 121 I1 was filed by Young. whenYoung, in a dispute with Grundy over issuance of warningletters to two employees for not punching their own time-cards, allegedly told Grundy that Grundy should either de-stroy the warning letters or Young would "get" him and histenure with Respondent would be short. Young denied thethreat. While the timing of the filing of the charge supportsa conclusion that the January 12 incident precipitated thefiling of the charge, and to a lesser extent the likelihood ofYoung's alleged threat to Grundy, such a threat by Young,even if made, would not establish that Young's testimonyEven if Young overheard Grundy making the remark o the other man-agement personnel as Respondent theorizes I would nevertheless find a io-lation based on the remark. A coercive statement, even it unintentionallycommunicated to employees, violates Sec. 8( 1 I ) i ov,erheard bh them Oe.go Street Supermarkets. Inc.. 159 NLRB 1735, 1736 1966); Frd Radio &Mica ('orporation. 1 15 NLRB 1046,. 1047 1956h)323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDregarding Grundy's December 19 remarks was untruthful.On the contrary, such a threat would tend to verify thatYoung knew something detrimental about Grundy whichhe intended to use. Accordingly, I find, on the whole,Young's testimony regarding Grundy's December 19 re-marks more convincing and accept it as truthful.Having found that Grundy made the remarks attributedto him, and having further found that such remarks vio-lated Section 8(a)(1) of the Act there remains Respondent'sargument that no remedial order based on such remarks iswarranted because of their isolated or de minimus nature. Ido not agree with Respondent's argument in this regard.Here, as in Interlake, Inc., 218 NLRB 1043 (1975), thethreats involved are far too serious in "import and impact"to be dismissed. Such threats tended to discourage employ-ees from seeking to vindicate rights through their collectivebargaining representative and the contractual grievancemachinery. Moreover, the threats tended to discourage em-ployee union representatives from forceful and effectiverepresentation of employees. Under these circumstances,and notwithstanding the absence of an unfair labor practicehistory on the paat of the employer, the violations have anadverse and far reaching effect and may not be regarded as"isolated." Accordingly, I find a remedial order in this mat-ter appropriate.CONC'LUSIONS OF LAW1. Respondent, Container Corporation of America. is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. The Union, Local 1048. United Paperworkers Interna-tional Union, AFL-CIO. is a labor organization within themeaning of Section 2(5) of the Act.3. By unlawfully and discriminatorily removing theUnion's newsletters from its bulletin boards on December 5and 6; by threatening an employee with disciplinary actionfor any reposting of the Union's newsletter: by threateningemployees with discharge for filing more than one griev-ance; and by threatening to make it hard on employeeunion officers. Respondent violated Section 8(a)(1) of theAct.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that it beordered to cease and desist from such conduct and to takeaffirmative action to effectuate the policies of the Act.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act., I hereby issue the following recommended:ORDERsThe Respondent. Container Corporation of America,Louisville. Kentucky. its officers, agents, successors, and as-signs, shall:I In the event no exceptions are filed as provided by Sec. 102.26 of' theRules and Regulations of the National Labor Relations Board, the findings,1. Cease and desist from:(a) Unlawfully or discriminatorily removing Unionnewsletters or notices to employees from its bulletin boardsand threatening employees with disciplinary action forposting such newsletters or notices.(b) Threatening employees with discharge for filing morethan one grievance.(c) Threatening to make it hard on employee union offi-cers.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action:(a) Post at its Louisville. Kentucky. plant copies of theattached notice marked "Appendix."9 Copies of the notice,on forms provided by the Regional Director for Region 9.after being duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained for 60 consecutive daysthereafter. in conspicuous places. including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that the no-tices are not altered, defaced, or covered by any other mate-rial.(b) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations, he adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.'ln the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board"APPENDIXNoll(li To EPI.OYiFESPOSII)D BY ORDER OF IFIENAIIONAI. LAB()R REI.AIIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, and has ordered us to post this notice and to complywith what it says.WF Will. NOT unlawfully or discriminatorily removefrom plant bulletin boards the lawful newsletters ornotices to employees from Local 1048, United Paper-workers International Union, AFL CIO. and wE vUILLNor threaten employees with disciplinary action forposting such newsletters or notices.WE WI.LL NOT threaten employees with discharge forfiling more than one grievance.WE WILL NOT threaten to make it hard on employeeunion officers.WE WI.L NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed them by Section 7 of the Act.CONTAINER CORPORATION OF AMERICA324